Citation Nr: 1231603	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  05-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's service is a bar to benefits from the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 and July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the Veteran, by his own account, is currently incarcerated and was unable to attend previously scheduled hearing before a Veterans Law Judge.  Nevertheless, he has indicated that he expects to be released from prison and, thus, to be available to attend an in-person hearing in the foreseeable future.  Accordingly, the Board finds that, on remand, the St. Petersburg RO should attempt to ascertain the Veteran's release date from prison and, if feasible, make arrangements to honor his request for a Travel Board hearing at that time.

Accordingly, the case is REMANDED for the following action:

Ascertain the Veteran's release date from prison and if feasible, schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  Determine whether the Veteran is currently able to attend a hearing in person at the St. Petersburg RO.  If he remains incarcerated, or is otherwise unable to attend an in-person hearing, advise him that his representative may submit evidence and present witnesses on his behalf.  38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


